Citation Nr: 1453034	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected right tennis elbow with epicondylitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 10 percent disabling prior to October 22, 2008.

3.  Entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 20 percent disabling from October 22, 2008, to November 13, 2011, and from February 1, 2012, onward.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.  

In February 2012, June 2013, and March 2014, the Board remanded the Veteran's claims for additional evidentiary development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran contends that his service-connected right elbow and ankle disorders are worse than contemplated by his currently assigned disability ratings and that higher evaluations are therefore warranted.  Unfortunately, before the Board can reach the merits of his claims, further development is required.  38 C.F.R. § 19.9 (2014).

I.  New VA Examination

In each of its prior Remands, the Board has requested that the Veteran undergo a VA examination to assess his right elbow and right ankle functional impairment in terms of additional degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, while the Veteran has been afforded multiple examinations, most recently in April 2014, none has adequately measured the loss of function associated with his service-connected disabilities (1) on repetitive use and (2) during flare-ups.

With respect to the first criterion, the clinician who examined the Veteran in April 2014 found that he had "pain but no loss of motion with repetitive motion for [the] right elbow."  See April 2014 VA Examination Report at 6.  Similarly, this VA examiner determined that the Veteran had "[p]ain, but no further loss of motion with repetitive motion of [his] right ankle."  Id. at 13.  Nevertheless, the examiner also indicated that, on repetitive use, the Veteran's right elbow and right ankle joints "most likely would significantly limit [his] functionality due to pain and weakness," particularly "with heavy or repetitive right hand gripping" and "when weight bearing in standing or walking, and when driving, using the foot controls."  Id. at 7, 15.  In view of these internally inconsistent findings, and notwithstanding the examiner's statement that "[t]he effect on range of motion is noted in the [April 2014] report," the Board considers that report an insufficient indicator of the Veteran's right elbow and right ankle functional impairment on repetitive use.  

The April 2014 report is also insufficient with respect to the second aforementioned criterion.  Specifically, in describing the additional loss of function that the Veteran experiences during flare-ups, the report notes that "there are no current flare-ups" involving his right elbow and right ankle joints and, thus, "there are no identified additional limitations."  See April 2014 VA Examination Report at 7, 15.  However, the Veteran has since indicated that he does experience flare-ups of right elbow pain, which interfere with his employment as a police officer by limiting his ability to "handle a weapon."  See September 2014 Statement in Support of Claim.  He is competent to report experiencing such flare-ups, which are in the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2007).

By failing to provide internally consistent and factually accurate findings regarding the above criteria, which are crucial to the outcome of this appeal, the April 2014 examination report is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, to correct these deficiencies and ensure substantial compliance with the Board's Remand directives, a new VA examination is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Separate Ratings for Scars and Neurological Manifestations

In addition to addressing the unresolved medical questions on appeal, another Remand is required to determine whether separate compensable ratings are warranted for the Veteran's right ankle scars and for the neurological manifestations associated with his right elbow and ankle disorders.  In each of its previous Remands, the Board directed the AOJ to adjudicate these matters in the first instance.  However, this has yet to be accomplished.  Without such initial adjudication by the AOJ, there may be prejudice in the Board proceeding with a decision as to whether separate neurological and scar ratings are warranted.  See id.; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

III.  VA Treatment Records

Finally, insofar as the Veteran may have received VA treatment for his right elbow and right ankle disorders since the issuance of the August 2014 Supplemental Statement of the Case, another Remand is required so that records of such treatment may be obtained and added to the claims file.  See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records from VA's North and Central Texas Health Care Systems dated since March 26, 2014.

2.  If any of the records requested in item 1 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). 

3.  After completing the development outlined in item 1 and 2, the Veteran should be scheduled for an appropriate examination of the right elbow by a clinician who has not previously examined him.  

The entire claims file (i.e., both the Veteran's VBMS eFolders and any additional relevant medical records contained in Virtual VA) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

The examining clinician is asked specifically to describe the additional functional loss, impairment, and/or additional loss of motion of the Veteran's right elbow, which was noted on each of his August 2012, September 2013, and April 2014 VA examinations, in terms of additional degrees of limitation of motion.  

In particular, the examining clinician is requested to provide detailed findings regarding the additional right elbow functional loss that the Veteran experiences on repetitive motion.  In this regard, the clinician should consider the April 2014 examiner's findings that, during repetitive use, the Veteran's right elbow "most likely would significantly limit [his] functionality due to pain and weakness, specifically with heavy or repetitive right hand gripping."  See April 2014 VA examination report at 7.  

The examining clinician also should provide detailed findings regarding the additional right elbow functional loss that the Veteran experiences during flare-ups.  For the purposes of this opinion, the clinician should accept as true the Veteran's contentions of flare-ups of right elbow pain, which interfere with his employment as a police officer by limiting his ability to "handle a weapon."  See September 2014 Statement in Support of Claim.  

4.  The Veteran should also be scheduled for an appropriate examination of the right ankle by a clinician who has not previously examined him.  

The entire claims file (i.e., both the Veteran's VBMS eFolders and any additional relevant medical records contained in Virtual VA) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

The examining clinician is asked specifically to describe the additional functional loss, impairment, and/or additional loss of motion of the Veteran's right ankle, which was noted on each of his August 2012, September 2013, and April 2014 VA examinations, in terms of additional degrees of limitation of motion.  

In particular, the examining clinician is requested to provide detailed findings regarding the additional right ankle functional loss that the Veteran experiences on repetitive motion.  In this regard, the clinician should consider the April 2014 examiner's findings that, during repetitive use, the Veteran's right ankle "most likely would significantly limit [his] functionality due to pain and weakness, specifically when weight bearing in standing or walking, and when driving, using the foot controls."  See April 2014 VA examination report at 15.  

The clinician also should provide detailed findings regarding any additional right ankle functional loss that the Veteran experiences during flare-ups.  

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, readjudicate the claims of entitlement to an increased initial rating for service-connected right tennis elbow with epicondylitis, currently evaluated as 10 percent disabling; entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 10 percent disabling prior to October 22, 2008; and entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 20 percent disabling from October 22, 2008, to November 13, 2011, and from February 1, 2012, onward.  

As part of these claims, the AOJ is directed to adjudicate in the first instance whether the Veteran is entitled to a separate compensable rating for status post right ankle fracture scars prior to November 14, 2011, and entitlement to separate compensable ratings for neurological manifestations associated with the right ankle and right elbow disabilities.  

If the claims are not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



